


110 HRES 898 IH: Recognizing the State of Minnesota’s 150th

U.S. House of Representatives
2007-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 898
		IN THE HOUSE OF REPRESENTATIVES
		
			December 19, 2007
			Mrs. Bachmann (for
			 herself, Mr. Kline of Minnesota,
			 Mr. Peterson of Minnesota,
			 Mr. Walz of Minnesota,
			 Mr. Ellison,
			 Mr. Ramstad,
			 Ms. McCollum of Minnesota, and
			 Mr. Oberstar) submitted the following
			 resolution; which was referred to the Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Recognizing the State of Minnesota’s 150th
		  anniversary.
	
	
		Whereas Minnesota was established as a territory on March
			 2, 1849, and became the 32nd State on May 11, 1858;
		Whereas Minnesota is also known as the Gopher
			 State, the North Star State, and the Land of
			 10,000 Lakes;
		Whereas Minnesota’s name comes from the Dakota word
			 minesota, meaning water that reflects the sky,
			 and Native Americans continue to play a defining role in Minnesota’s proud
			 heritage;
		Whereas the cities of Minneapolis and St. Paul were
			 established after the completion of nearby Fort Snelling, a frontier outpost
			 and training center for Civil War soldiers;
		Whereas in 1889, the Saint Mary’s Hospital, now known as
			 the Mayo Clinic, opened its doors to patients in Rochester, Minnesota, and is
			 now known worldwide for its cutting-edge care;
		Whereas Minnesota continues to be a leader in innovation
			 and is currently home to more than 35 Fortune 500 Companies;
		Whereas Minnesota houses over 30 institutions of higher
			 education including the University of Minnesota, a world-class research
			 university where the first open heart surgery and first bone marrow transplant
			 was performed in the United States;
		Whereas farmland spans over half of Minnesota’s 54 million
			 acres and the agriculture industry is Minnesota’s second largest job market,
			 employing nearly 80,000 farmers;
		Whereas Minnesota is the Nation’s number one producer of
			 sugarbeets and turkeys;
		Whereas Minnesota is a national leader in the production
			 and use of renewable energy, which helps our Nation reduce its dependency on
			 foreign sources of oil;
		Whereas the Mall of America located in Bloomington,
			 Minnesota, is the Nation’s largest retail and entertainment complex, spanning
			 9,500,000 square feet and providing more than 11,000 jobs;
		Whereas Minnesota has 90,000 miles of lake and river
			 shoreline, which includes the coast of Lake Superior, the largest of North
			 America’s Great Lakes;
		Whereas the Minneapolis-St. Paul area is nationally
			 recognized for its parks, museums, and cultural events; and
		Whereas the people of Minnesota have a timeless reputation
			 of compassion, strength, and determination: Now, therefore, be it
		
	
		That the House of Representatives
			 congratulates the State of Minnesota on its 150th anniversary and the
			 contributions it continues to make to America’s economy and heritage.
		
